         Case 1:21-cr-00217-TFH Document 1-1 Filed 03/02/21 Page 1 of 11




                                   STATEMENT OF FACTS

       On January 6, 2021, your affiant, Andrew McIntyre Mason, was on duty and performing
my official duties as a Special Agent with the Federal Bureau of Investigation (“FBI”).
Specifically, I am assigned to the Washington Field Office. In additional to my regular duties, I
am currently tasked with investigating criminal activity in and around the Capitol grounds. As a
Special Agent I am authorized by law or by a Government agency to engage in or supervise the
prevention, detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
         Case 1:21-cr-00217-TFH Document 1-1 Filed 03/02/21 Page 2 of 11




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

         On or about January 7, 2021, Witness 1 (“W1”) provided information to the FBI’s online
tip-line informing the FBI that Annie HOWELL of Swoyersville, PA had entered the U.S. Capitol
building during the rioting on January 6, 2021. W1 informed the FBI that HOWELL had filmed
inside the Capitol building and shared this video via social media to include on Facebook. W1 also
told the FBI that in other unidentified videos posted to social media, HOWELL appeared to be
“inciting the crowd in order to storm the building.” W1 identified HOWELL’s voice as the
individual on the video he/she submitted to the FBI leading the chants “Who’s (sic) house, our
house!!” and “fight for trump (sic).”

        On or about January 8, 2021, Witness 2 (“W2”) called the FBI’s National Threat
Operations Center and informed the FBI that he/she had footage of the events at the Capitol and
wanted to turn it over to the FBI. In a subsequent interview with an FBI Agent on or about January
9, 2021, W2 explained that W2 had personal knowledge that HOWELL had traveled to
Washington D.C. on January 5, 2021 to attend the President’s rally planned for January 6, 2021.
W2 stated that after the events at the Capitol building, HOWELL provided him/her with a video
that HOWELL took while inside the Capitol building. This video was provided to the FBI by W2
after a second interview that occurred on or about January 12, 2021 and depicts the same video
provided by W1. The 27 second video depicts a ransacked conference room inside the Capitol with
broken furniture strewn about and televisions ripped off the wall. In the video, approximately 20
individuals are visible in the conference room chanting “Whose house? Our House” and “Fight for
Trump” while being led by a female voice. W2 confirmed to the interviewing Agent that HOWELL
had filmed the video and shared it with him/her via Facebook. Two screenshots from that video
are below.
        Case 1:21-cr-00217-TFH Document 1-1 Filed 03/02/21 Page 3 of 11




       In W2’s second interview on or about January 12, 2021, W2 also provided the FBI with a
screenshot he/she had from a Facebook Messenger chat. In the chat, “Annie”, known to W2 and
your affiant as HOWELL, tells the group she is inside the Capitol at approximately 4:53 pm on
January 6, 2021. That screenshot is depicted below.
        Case 1:21-cr-00217-TFH Document 1-1 Filed 03/02/21 Page 4 of 11




        In an interview with an FBI Agent on or around January 12, 2021, W1 stated that they had
submitted a video to the FBI tip website that they had observed on the streaming platform Rumble.
The video submitted depicts a mobile device screen capture of a Facebook Messenger chat. Within
this chat, “Annie” known to your affiant as HOWELL, sends the group a video from inside the
Capitol. Two screenshots of that video are depicted below.




        The photo used in the profile picture for “Annie” on Facebook Messenger is the same photo
that is used in a WhatsApp profile picture (depicted below) for the account associated with
HOWELL’s telephone phone number which ends in *9229. Your affiant has viewed HOWELL’s
Pennsylvania driver’s license and believes it to match the woman in the below photo.
        Case 1:21-cr-00217-TFH Document 1-1 Filed 03/02/21 Page 5 of 11




       Additionally, the profile picture for “Annie C Howell” on Facebook also matches the photo
above, as well as a photo of the U.S. Capitol.
        Case 1:21-cr-00217-TFH Document 1-1 Filed 03/02/21 Page 6 of 11




       The FBI received additional information on HOWELL from a third Witness (“W3”) on or
about January 11, 2021. W3 provided links and screenshots to HOWELL’s Facebook account to
the FBI and stated:

              “Screenshots of Facebook pages and comments from Annie C Howell, who was
              inside the Capitol. She has many many videos on her page where is she right in
              front of violence going on…”

       The FBI also received an anonymous tip from an individual who uploaded a screenshot of
HOWELL’s video from inside the Capitol as seen below. The tipster provided HOWELL’s
Facebook account, www.facebook.com/anniechowell, along with the comment “Uploaded
streamed video of inside the Capitol.”




       As referenced above, on or about January 6, 2021, the Facebook account,
www.facebook.com/anniechowell, made a number of posts. In these posts HOWELL appears to
reference clashes with law enforcement inside the U.S. Capitol. Screenshots of those posts are
depicted below.
Case 1:21-cr-00217-TFH Document 1-1 Filed 03/02/21 Page 7 of 11
Case 1:21-cr-00217-TFH Document 1-1 Filed 03/02/21 Page 8 of 11
         Case 1:21-cr-00217-TFH Document 1-1 Filed 03/02/21 Page 9 of 11




        On January 29, 2021, pursuant to a search warrant, Facebook provided information
associated with HOWELL’S account. A review of that information shows that HOWELL stated
“I’m inside capital (sic)” to a group of individuals via Facebook at 21:53 UTC, that is, 4:53 PM
EST. Additional review of Facebook returns corroborates W2’s earlier referenced statement
indicating that HOWELL sent the video depicting the inside of the Capitol building to the same
group via Facebook three minutes later at 4:56 PM EST. When HOWELL was instructed by a
member of this Facebook chat to exit the Capitol building immediately, HOWELL responded
“No… No… They just killlex (sic) two fucking women… American women… No… I
WATCHED THEM DIE… NO FUCKING WAY”.

        Facebook returns also show that HOWELL shared the same video from inside the Capitol
building with at least three other Facebook users in response to their queries as to her status at the
Capitol on January 6, 2021. In one instance, a Facebook user asked HOWELL if she had any
pictures or videos from inside the Capitol that she would be willing to share. In response,
HOWELL sent the Facebook user a series of videos that depict violent events at the Capitol
building on January 6, 2021 including the video from inside the Capitol building. One of these
videos HOWELL sent depicts Law Enforcement employing a respiratory irritant against the crowd
in an attempt to push protestors back from the breached entrance to the building. The individual
behind the camera briefly films a piece of their coat while reacting to the irritant. This clothing
resembles the coat HOWELL was wearing earlier in the day which can be seen in the photo below.
The photo of HOWELL in the coat was posted to HOWELL’S Facebook account on January 6,
2021.
        Case 1:21-cr-00217-TFH Document 1-1 Filed 03/02/21 Page 10 of 11




        The unique pattern of the clothing captured in the video HOWELL sent, the dark long hair
of the individual filming which appears similar to HOWELL’s, and the insinuation that HOWELL
filmed these videos by sending them to the inquiring Facebook friend leads your affiant be believe
HOWELL did in fact film the videos HOWELL sent via Facebook.

        Additional review of the Facebook search warrant returns identified that on January 26,
2021, HOWELL was unable to answer a Facebook call from her father because she was conducting
a factory reset of her cell phone and was accessing Facebook from a computer. In this conversation
HOWELL told her father that she acquired a 64GB phone similar to his, indicating that she also
recently acquired a new cell phone. Facebook returns show HOWELL synched a new iPhone, an
iPhone12.1 with operating system 14.3, to the Facebook account on January 26, 2021. HOWELL
also tells her father that she is not going to restore her new phone with her iCloud backup.
HOWELL’s father then warns HOWELL to “Stay off the clouds! They are how they are screwing
with us.” Based on the context, your affiant believes that HOWELL’s father provided this
guidance to HOWELL in order to ensure incriminating material was not be uncovered on
HOWELL’s device if law enforcement seized HOWELL’s phone.

         Based on the foregoing, your affiant submits that there is probable cause to believe that
HOWELL violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter
or remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions; or attempts or conspires to do so. For purposes of
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that HOWELL violated 40
U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to (D) utter loud, threatening, or abusive
language, or engage in disorderly or disruptive conduct, at any place in the Grounds or in any of
the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a session
of Congress or either House of Congress, or the orderly conduct in that building of a hearing
before, or any deliberations of, a committee of Congress or either House of Congress; and (G)
parade, demonstrate, or picket in any of the Capitol Buildings.
        Case 1:21-cr-00217-TFH Document 1-1 Filed 03/02/21 Page 11 of 11




       Finally, your affiant submits there is probable cause to believe that HOWELL violated 18
U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or impede any official
proceeding, or attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are official
proceedings.


                                                    _________________________________
                                                    Andrew McIntyre Mason
                                                    Special Agent
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 2nd day of March 2021.
                                                                     Digitally signed by G. Michael
                                                                     Harvey
                                                                     Date: 2021.03.02 13:45:19
                                                                     -05'00'
                                                    ___________________________________
                                                    G. MICHAEL HARVEY
                                                    U.S. MAGISTRATE JUDGE
